 1   SHAWN N. ANDERSON
     United States Attorney
 2   BELINDA ALCANTARA
     Assistant U.S. Attorney
 3   Sirena Plaza, Suite 500
     108 Hernan Cortez Avenue
 4   Hagåtña, Guam 96910
     PHONE: (671) 472-7332
 5   FAX: (671) 472-7215

 6   Attorneys for the United States of America

 7
                                  THE DISTRICT COURT OF GUAM
 8

 9    UNITED STATES OF AMERICA,                    CRIMINAL CASE NO. 15-00041

10                          Plaintiff,

11                          vs.                    ORDER GRANTING UNITED STATES’
                                                   MOTION TO RELEASE TRIAL EXHIBITS
12    JUSTIN ROBERT WHITE CRUZ,

13                          Defendant.

14

15          The United States’ Motion to Release Trial Exhibits in the above-captioned matter is

16   hereby GRANTED. Government’s Trial Exhibit 37 a-f, 38, 47, and 55, which was received in

17   the trial, shall be released to Drug Enforcement Administration Task Force Officer Jimmy

18   Manglona.

19          SO ORDERED.

20                                                      /s/ Frances M. Tydingco-Gatewood
                                                            Chief Judge
21                                                      Dated May 24, 2019

22

23

24



                 Case 1:15-cr-00041 Document 279 Filed 05/24/19 Page 1 of 1
